Order entered September 28, 1966, denying defendant-appellant’s motion to vacate his default, unanimously reversed, on the law, on the facts and in the exercise of discretion, and the motion granted, on condition that defendant-appellant submit to examination before trial and pay $30 costs and disbursements of this appeal and the action to date plus $250 counsel fee within 10 days after service of the order to be settled hereon, in default of which the motion is denied. Undoubtedly defendant-appellant has been remiss in violating the orders compelling his appearance for examination. Nevertheless, in the circumstances, we hold that the interests of justice would best be served by granting the vacatur. Settle order on notice. Concur — Botein, P. J., Breitel, McNally, Steuer and Witmer, JJ.